Case 2:21-cv-02575-PA-JPR Document 11 Filed 04/07/21 Page 1 of 1 Page ID #:44


 1                                                                                          JS-6
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   MELANIE E. DAMIAN,                            CV 21-2575 PA (JPRx)

12                 Plaintiff,                      JUDGMENT
13          v.
14   PEPPERDINE UNIVERSITY,
15                 Defendants.
16
17
18         Pursuant to the Court’s April 6, 2021 Minute Order dismissing this action for lack of
19   prosecution and for failure to comply with a Court order,
20         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
21   dismissed without prejudice.
22         IT IS SO ORDERED.
23
24   DATED: April 6, 2021                             _________________________________
                                                                 Percy Anderson
25                                                      UNITED STATES DISTRICT JUDGE
26
27
28
